                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA

In re                                                                  Case No. 20-30619-WRS
                                                                       Chapter 13
JOSEPH CONNELL,

        Debtor.


                                  MEMORANDUM DECISION


        This Chapter 13 bankruptcy case is before the Court on four motions filed by Creditor,

Paula Hayes: (1) Motion to Alter or Amend Confirmation Order (Doc. 24); (2) Motion for Relief

from Automatic Stay (Doc. 25); (3) Motion to Extend Time for Filing Response to Objection to

Claim or to Determine the Response is Timely Filed (Doc. 30); (4) Motion for Relief from Order

Sustaining Objection to Claim (Doc. 34). The Court heard the motions on July 9, 2020. Both the

Debtor and Paula Hayes, the movant, have filed briefs. (Docs. 38, 39). For the reasons set forth

below, Hayes’ Motion to Alter or Amend the Confirmation Order is DENIED; the Motion for

Relief from Automatic Stay is DENIED; the Motion to Determine Hayes’ Response to the

Debtor’s Objection to Claim is Timely Filed is GRANTED; and the Motion for Relief from Order

Sustaining Objection to Claim is GRANTED and the Order Sustaining Debtor’s Objection is

VACATED. However, upon consideration of Hayes’ Response to the Debtor’s Objection to

Claim, the Court finds the claim is DISALLOWED as a late-filed claim, and the Debtor’s

Objection to Claim is SUSTAINED.

                                              I. Facts

        Joseph Connell filed a petition in bankruptcy pursuant to Chapter 13 of the Bankruptcy

Code on February 28, 2020. (Doc. 1). Shortly thereafter, the Court sent all creditors, including

Paula Hayes, a Notice providing, inter alia, that creditors were to file their Proof of Claim not later




  Case 20-30619        Doc 43     Filed 03/02/21 Entered 03/02/21 15:55:36              Desc Main
                                   Document     Page 1 of 11
than May 8, 2020, and that a hearing on confirmation of the Debtor’s Chapter 13 Plan would be

held on May 21, 2020. Objections to confirmation were to be filed seven days prior to the hearing

on confirmation. (Doc. 6). The Court conducted the confirmation hearing as scheduled on May

21, 2020. No objections to confirmation were made by any party, and the Court entered an order

confirming the plan on May 29, 2020. (Doc. 21).

       Paula Hayes, the Debtor’s former spouse, filed a proof of claim on May 20, 2020 – 12 days

after the claims bar date. (Claim 5-1). On May 22, 2020, the Debtor filed an objection to Hayes’

claim, contending that it should be disallowed because it was filed after the claims bar date. (Doc.

18). The Debtor’s objection was made pursuant to the Court’s negative notice procedures under

Local Bankruptcy Rule 3002-1. Under the Court’s negative notice procedures, a response to an

objection to a proof of claim must be filed within 30 days of service of the objection. On June 23,

2020, 32 days after the Debtor served his objection to Hayes’ claim, the Court entered an order by

default sustaining the Debtor’s objection and disallowing the claim. (Doc. 28).

       On June 11, 2020, Hayes filed a Motion to Alter and Amend the Court’s Order confirming

the Debtor’s plan and a Motion for Relief from the Automatic Stay. (Docs. 24 & 25). On June

24, 2020, Hayes filed a Response to the Debtor’s Objection to Claim and a Motion to Extend Time

for Filing Response to Objection to Claim or to Determine the Response is Timely Filed. (Docs.

29 & 30). On July 8, 2020, Hayes filed a Motion to Alter and Amend this Court’s Order of June

23, 2020, sustaining the Debtor’s objection to Hayes’ claim. (Doc. 34). The Court heard the

arguments of counsel for the parties on July 9, 2020, and the Court took the matters under

advisement. The Court did not solicit consent to an extension of the automatic stay and Hayes did

not object to an implied extension. Both parties have filed briefs. (Docs. 38 & 39).




                                                -2-


  Case 20-30619       Doc 43     Filed 03/02/21 Entered 03/02/21 15:55:36              Desc Main
                                  Document     Page 2 of 11
                                              II. Law

                                          A. Jurisdiction


       This Court has jurisdiction to hear these matters pursuant to 28 U.S.C. § 1334(b) and the

District Court’s General Order of Reference date April 25, 1985. This is a core proceeding within

the meaning of 28 U.S.C. §§ 157(b)(2)(B) & (L). This is a final order.


                               B. This Court’s Order of June 23, 2020–sustaining
                               the Debtor’s objection to Hayes’ claim–should be
                               vacated.


       On May 22, 2020, the Debtor filed an Objection to Claim No. 5-1, which was filed by Paula

Hayes. (Doc. 18). The only basis for the objection was that the proof of claim was filed after the

claims bar date. The Certificate of Service attached to the Debtor’s objection states that copies of

the objection were sent by U.S. Mail to Paula Hayes and Brian Bugge – the lawyer who filed the

proof of claim for Hayes. Pursuant to its Local Rules, this Court uses negative notice procedures

for objections to claims. Local Rule 3007-1. Under this Rule, a response to an objection to a proof

of claim must be filed within 30 days. The 30th day after May 22, 2020, was June 21, 2020. On

June 23, 2020, the Court entered an order, by default, sustaining the Debtor’s objection to claim.

(Doc. 28).

       Hayes argues that she should have been allowed an extra three days because the Debtor’s

objection to her claim had been served by mail, citing Federal Rule of Bankruptcy Procedure

9006(f). That rule states, in part, that: “[w]hen there is a right or requirement to act or undertake

some proceedings within a prescribed period after being served and that service is by mail . . .

three days are added after the prescribed period would otherwise expire under Rule 9006(a).” The

Debtor’s objection to Hayes’ claim was served on her by mail on May 22, 2020. (Doc. 18).

                                                 -3-


  Case 20-30619       Doc 43     Filed 03/02/21 Entered 03/02/21 15:55:36             Desc Main
                                  Document     Page 3 of 11
Because the Debtor’s objection was served by mail, the three extra days provided by Rule 9006(f)

should have been allowed. The 30th day after May 22, 2020, was June 21, 2020. When three days

are added, the response deadline is calculated as June 24, 2020.1 As the Court entered its order

defaulting Hayes on June 23, 2020, it erred. This Court’s Order of June 23, 2020 is vacated. (Doc.

28). The Court will proceed to consider Hayes’ response to the objection to her claim on the

merits.


                                  C. Claim No. 5-1 of Paula Hayes should be
                                  disallowed because it was filed after the claims
                                  bar date and none of the exceptions provided
                                  in the rules apply.


          Debtor Joseph Connell filed his petition in bankruptcy, pursuant to Chapter 13, on February

28, 2020. (Doc. 1). The claims bar date is 70 days after the date of the petition, which in this case

was May 8, 2020. Fed. R. Bankr. P. 3002(c). Hayes does not make any argument here that she

was not given notice of the claims bar date. The Court’s Claims Register indicates that Hayes filed

Claim 5-1 on May 20, 2020, which was 12 days after the claims bar date.

          On May 22, 2020, the Debtor filed an objection to Hayes’ claim. (Doc. 18). The sole basis

of the objection was that it was filed after the bar date. A proof of claim filed with the Court is

“deemed allowed, unless a party in interest . . . objects.” 11 U.S.C. § 502(a). “[I]f [an] objection

to such claim is made, the court after notice and a hearing . . . shall allow such claim in such

amount, except to the extent that– . . . (9) proof of such claim is not timely filed..” 11 U.S.C. §

502(b).


1
  June 21, 2020, was a Sunday. There is an argument that the three days should be added to June 22, 2020 a
Monday, making the due date June 25, 2020. Fed. R. Bankr. P. 9006(a)(1)(C). Because Hayes filed her response on
June 24, 2020, and because she does not make the argument for running the three days from Monday, the Court will
not address it here.

                                                      -4-


    Case 20-30619        Doc 43      Filed 03/02/21 Entered 03/02/21 15:55:36                   Desc Main
                                      Document     Page 4 of 11
       Federal Rule of Bankruptcy Procedure 3002(c), which provides the claims bar date,

contains 7 enumerated exceptions. Hayes does not argue that any of the seven exceptions apply

and the Court has independently reviewed them and concludes that none of the exceptions apply.

It is well-established that claims filed after the claims bar date are disallowed, unless one of the

seven exceptions provided under Rule 3002(c) apply. This Court has held to that effect several

times. See In re Lewis, 565 B.R. 439 (Bankr. M.D. Ala. 2017) (proof of claim received three days

after bar date disallowed); In re Edwards, Case No. 09-81315, 2010 WL 3807161 (Bankr. M.D.

Ala. Sept. 23, 2010) (late-filed claim disallowed); In re Laprade, Case No. 07-80001, 2007 WL

2301101 (Bankr. M.D. Ala. Aug. 9, 2007) (proof of claim received one day after claims bar date

disallowed). Other courts in this circuit have held likewise. See In re Jensen, 333 B.R. 906 (Bankr.

M.D. Fla. 2005) (late filed proof of claim by holder of a domestic support judgment disallowed,

explaining that excusable neglect rule does not apply, noting however, that the debt would not

discharge); In re Zich, 291 B.R. 883 (Bankr. M.D. Ga. 2003) (disallowing claim filed two years

after bar date); In re Stewart, 247 B.R. 515 (Bankr. M.D. Fla. 2000); In re Marsiat, 184 B.R. 846

(Bankr. M.D. Fla. 1994) (claim of the Internal Revenue Service filed two days after the bar date

disallowed); In re Parr, 165 B.R. 677, 680-83 (Bankr. N.D. Ala. 1993); In re Jones, 154 B.R. 816

(Bankr. M.D. Ga. 1993) (disallowing late filed proof of claim, noting that excusable neglect rule

does not apply).

       Hayes argues that confusion arising from the COVID crises affected her ability to timely

obtain bankruptcy counsel and protect her rights. There are two problems with this argument.

First, it is not correlated to any of the applicable Bankruptcy Rules. The only way, provided in the

rules, to permit an extension of time after the time has run is under Rule 3002(c). Rule 9006(b)(1)

provides for an extension of time upon a showing of excusable neglect; however, Rule 9006(b)(3)


                                                -5-


  Case 20-30619       Doc 43     Filed 03/02/21 Entered 03/02/21 15:55:36            Desc Main
                                  Document     Page 5 of 11
excludes extension to Rule 3002(c). Second, is that the argument is too generalized. Hayes had

70 days from the date of the petition. Even if the COVID crisis hindered her efforts to obtain

counsel, she fails to explain how any delay resulting from COVID could have exceeded the 70-

day period allowed by the Rule.


                               D. The Motion to Alter or Amend
                               the Order Confirming the
                               Debtor’s Plan is denied as Hayes
                               has failed to carry her burden.


       On May 29, 2020, the Court confirmed the Debtor’s Chapter 13 Plan. (Doc. 21). No

objections had been filed by any party. On June 11, 2020, Hayes filed a Motion to Alter and

Amend this May 29 Order of confirmation. (Doc. 24). She alleges that the plan does not provide

for payment of her child support claim–ignoring the fact that she had not timely filed such a claim.

She also alleges that the Debtor has undervalued assets and that the plan improperly deals with her

claim. Motions to alter and amend are governed by the provisions of Federal Rule of Bankruptcy

Procedure 9023. Relief under this rule is extraordinary and should be granted sparingly. The

standard to grant a motion to alter and amend is:

       1. An intervening change in the law;

       2. Consideration of newly discovered evidence; or

       3. To correct clear error or prevent manifest injustice.

Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010); In re Breland, 614 B.R.

739, 741-42 (Bankr. S.D. Ala. 2020); In re Muhammad, 536 B.R. 469, 477 (Bankr. M.D. Ala.

2015). The first two elements plainly do not apply as there is no intervening change in the law or

newly discovered evidence. When the Court confirmed the Debtor’s plan, it confirmed a facially

valid plan to which no objection had been made. Had Hayes timely objected to confirmation of

                                                -6-


  Case 20-30619       Doc 43      Filed 03/02/21 Entered 03/02/21 15:55:36           Desc Main
                                   Document     Page 6 of 11
the plan, she almost certainly would have prevailed. To confirm a Chapter 13 Plan, priority claims

must be paid in full, over the life of the plan. 11 U.S.C. § 1322(a)(2). Yet, she failed to make a

timely objection or timely file a proof of claim. “Rule 9023 is not intended to give creditors who

sit on their rights a second bite at the apple.” In re Castleberry, 437 B.R. 705, 711 (Bankr. M.D.

Ga. 2010) (denying motion to alter and amend filed by Ford Credit where court had confirmed a

plan bifurcating a 910 claim, in violation of the hanging paragraph, where no timely proof of claim

had been filed and no objection to confirmation made).

        It is the practice of the Chapter 13 Trustee in this district to object to confirmation of

Chapter 13 Plans when a secured or priority claim is timely filed and where no provision is made

for payment in accordance with the Bankruptcy Code. This Court routinely denies confirmation

of “no provision” plans where the Trustee objects and where the creditor has timely filed a facially

valid proof of claim, even if the creditor does not make an objection. In such a situation, the Court

puts the onus on the debtor to either amend the plan and provide for the claim or to file an objection

to the claim. Had Hayes timely filed her priority claim, the Chapter 13 Trustee would, in all

likelihood, have objected to confirmation. Because Hayes did not timely file a proof of claim the

Trustee did not realize the discrepancy between the Debtor’s plan and the claim tardily filed by

Hayes. Neither the Court nor the Trustee can be faulted here. Neither had any reason to know of

Hayes’ claim, nor could it have known any of the facts alleged in various motions filed after

confirmation.2 Hayes should have timely filed her proof of claim and she should have timely

objected to confirmation. That she failed to do so is the unfortunate consequence of deadlines,




2
 Hayes’ proof of claim was filed on May 20, 2020, and the hearing on confirmation took place on May 21, 2020.
To have caught this claim, the Trustee would have had to continuously monitor the claims register.

                                                      -7-


    Case 20-30619        Doc 43      Filed 03/02/21 Entered 03/02/21 15:55:36                  Desc Main
                                      Document     Page 7 of 11
without which the system could not function. See In re Henry, 532 B.R. 844, 845 (Bankr. N.D.

Okla. 2015) (stating that nobody likes deadlines but the bankruptcy system is built on them).


                                   E. Hayes must file an adversary
                                   proceeding if she wants a
                                   declaration that her child support
                                   indebtedness does not discharge.


        Hayes argues throughout her filings that the indebtedness owed to her is for past due child

support and that it does not discharge in bankruptcy. She is correct on that point. 11 U.S.C. §

1328(a)(2) & § 523(a)(5); In re Hutchens, 480 B.R. 374 (Bankr. M.D. Fla. 2012) (holding that any

unpaid domestic support which is not paid under the Chapter 13 Plan is not discharged). If Hayes

wants a judicial declaration on that point that will bind the Debtor, she should file an adversary

proceeding. See Fed. R. Bankr. P. 7001(6).3



                                   F. Hayes’ Motion for Relief from
                                   the Automatic Stay is denied.


        Hayes filed a Motion for Relief from the Automatic Stay on June 11, 2020. (Doc. 25). To

prevail on her motion, Hayes must show “cause.” 11 U.S.C. § 362(d)(1). The gist of her motion

is that she has a nondischargeable debt which is not being paid under the plan. She wants to

proceed against the Debtor, outside of these bankruptcy proceedings to collect her debt, as if there

was no bankruptcy. As noted above, had Hayes timely filed a proof of claim and had she timely




3
  A complaint seeking a determination of dischargeability of an indebtedness other than under 11 U.S.C. § 523(c)
may be filed at any time. Because an indebtedness for child support is not a § 523(c) debt the Rule 4007(c) bar date
does not apply.

                                                        -8-


    Case 20-30619         Doc 43       Filed 03/02/21 Entered 03/02/21 15:55:36                     Desc Main
                                        Document     Page 8 of 11
objected to confirmation of the plan, she would probably be paid.4 That Hayes did not timely file

a proof of claim and that she did not timely object to the Debtor’s plan does not provide cause to

grant her motion. Were it otherwise, any creditor could elect not to file a proof of claim, elect not

to object to the plan or otherwise participate in the case, and thereby opt out of the bankruptcy

proceedings. As Hayes has failed to show cause, her Motion for Relief will be denied.

         While these matters were under advisement, Hayes filed a “Notice of Termination of the

Automatic Stay.” (Doc. 40). Section 362(e)(1) provides, in part, that:


         Thirty days after a request under subsection (d) of this section for relief from the
         stay of any act against property of the estate under subsection (a) of this section,
         such stay is terminated with respect to the party in interest making such request,
         unless the court, after notice and a hearing, orders such stay continued in effect
         pending the conclusion of, or as a result of, a final hearing and determination under
         subsection (d) of this section


         Hayes’ motion was filed on June 11, 2020. (Doc. 25). As the Court did not enter an order

extending the automatic stay, it terminated by operation of § 362(e)(1) on July 13, 2020.5 Hayes’

motions, including the Motion for Relief from Automatic Stay, were heard on July 9, 2020. The

Court heard the arguments of counsel. Hayes made no mention that the 30-day period of § 362(e)

was about to run during the presentation of his argument. Moreover, counsel did not object when

the Court took the matter under advisement and requested briefs, knowing that the 30-day period

would run. When Hayes filed her brief, on August 8, 2020, she argued her motions, including her




4
  Hayes claims that she is now owed $79,680.80. (Claim 5-1). The Bankruptcy Code provides that the plan must
pay priority claims, such as child support, in full over the life of the plan. 11 U.S.C. § 1322(a)(2). It is not clear
whether if Hayes made a timely objection that the Debtor would have had sufficient income to fund a plan compliant
with § 1322(a)(2).

5
  The thirtieth day after June 11, 2020, was July 11, 2020. As that day was a Saturday, the first business day was
July 13, 2020. See Fed. R. Bankr. P. 9006(a)(1)(C).

                                                         -9-


    Case 20-30619         Doc 43       Filed 03/02/21 Entered 03/02/21 15:55:36                      Desc Main
                                        Document     Page 9 of 11
Motion for Relief from the Automatic Stay, on the merits, without mention of the then lapsed 30-

day deadline. (Doc. 38). By continuing to litigate on the merits, Hayes waived strict compliance

with the 30-day deadline of § 362(e)(1). In Borg-Warner Acceptance Corp. v. Hall, 685 F.2d 1306

(11th Cir. 1982), the Court held that a creditor who had filed a motion for relief from automatic

stay waived the deadline when it proceeded to attend a hearing on the merits on December 5, 1980,

notwithstanding the fact that the automatic stay had terminated on November 29, 1980, by

operation of § 363(e). Id. at 1308.


                                        III. Conclusion


       Hayes’ response to the Debtor’s objection to claim was timely filed and the order sustaining

the Debtor’s objection is vacated. Upon consideration of the Debtor’s objection to claim and

Hayes’ response, the Court finds the Debtor’s objection to Paula Hayes’ late-filed proof of claim

is sustained and the claim is disallowed. Hayes’ motion to alter and amend the order confirming

the Debtor’s plan is denied as she failed to carry her burden. If Hayes wants a determination of

nondischargeability of her debt, she may file an adversary proceeding. Hayes’ motion for relief

from the automatic stay is denied as she has failed to show cause. The Court will enter an order

by way of a separate document.

       Done this 2nd day of March, 2021.




                                             William R. Sawyer
                                             United States Bankruptcy Judge




                                               -10-


  Case 20-30619       Doc 43     Filed 03/02/21 Entered 03/02/21 15:55:36           Desc Main
                                 Document      Page 10 of 11
c:       Debtor
         James A. Smith, Attorney for Debtor
         Walter F. McArdle, Attorney for Creditor
         Sabrina L. McKinney, Trustee
         Paul Hayes




                                              -11-


     Case 20-30619    Doc 43     Filed 03/02/21 Entered 03/02/21 15:55:36   Desc Main
                                 Document      Page 11 of 11
